Name: 89/389/EEC: Commission Decision of 16 June 1989 on a specific programme for the provision of facilities for fishing ports presented by Spain under Council Regulation (EEC) No 4028/86 (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  trade policy;  fisheries;  cooperation policy
 Date Published: 1989-06-30

 Avis juridique important|31989D038989/389/EEC: Commission Decision of 16 June 1989 on a specific programme for the provision of facilities for fishing ports presented by Spain under Council Regulation (EEC) No 4028/86 (only the Spanish text is authentic) Official Journal L 184 , 30/06/1989 P. 0047 - 0049*****COMMISSION DECISION of 16 June 1989 on a specific programme for the provision of facilities for fishing ports presented by Spain under Council Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) (89/389/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 27 thereof, Whereas the Spanish Government transmitted to the Commission on 30 November 1988 a specific programme for the provision of facilities at fishing ports, termed 'the programme' below; Whereas the programme meets the requirements of Article 2 of Council Regulation (EEC) No 355/77 (2), as last amended by Regulation (EEC) No 1760/87 (3); Whereas the programme will further the aims of the common fisheries policy; Whereas the programme forms a coherent whole with the specific programme relating to the processing and marketing of fishery products in Spain approved by Commission Decision 87/396/EEC (4); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme (1989/93) for the provision of facilities at fishing ports presented by Spain on 30 November 1988, an outline of which is given in Annex 1 hereto, is approved subject to the requirements set out in Annex II. Article 2 This Decision does not predetermine the granting of Community financial aid for individual investment projects. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 16 June 1989. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 51, 23. 2. 1977, p. 1. (3) OJ No L 167, 26. 6. 1987, p. 1. (4) OJ No L 208, 30. 7. 1987, p. 44. ANNEX I OUTLINE OF THE SPECIFIC PROGRAMME FOR THE PROVISION OF FACILITIES AT SPANISH FISHING PORTS 1. General purpose To improve facilities at fishing ports and so improve supply quality through superior organization of production and marketing. 2. Area covered The entire Spanish coastline, except the Canary Islands, Ceuta and Melilla. 3. Duration The programme covers the period 1 January 1989 to 31 December 1993. 4. Objectives and investment forecasts The objectives of this programme are the modernization and fitting out of Spanish fishing ports in order to improve the ways in which fisheries products are produced, landed and offered for sale. The total investment amount required during the programme to attain the objectives is Ptas 21 143 300 000 or ECU 158 780 000 (1), split as follows: 1.2.3 // // // // // (million Ptas) // (million ecus) // // // // (A) All investments covered by Regulation (EEC) No 355/77 // 4 369,6 // 32,82 // (B.1) The supplies // 2 806,0 // 21,07 // (B.2) Cold storage plant // 2 611,7 // 19,61 // (B.3) Water supplies // 554,0 // 4,16 // (B.4) Fishing-landing equipment // 1 109,0 // 8,32 // (B.5) Fuel supplies // 327,5 // 2,45 // (B.6) The improvement of back-up facilities // 7 720,0 // 57,97 // (B.7) Alterations to or the provisions of facilities at quays in order to improve safety conditions during embarkation and landing of products // 1 645,5 // 12,35 // // // // TOTAL // 21 143,3 // 158,78 // // // (a) The financial estimates as well as the apportionment between the different types of investment are indicative only. (b) The Commission recalls that among the investments are included: - installations for primary processing of fischeries products (ECU 33 million) covered by Regulation (EEC) No 355/77 which must be financed as a priority conforming that Regulation, - installations for cold storage (ECU 20 million) which in certains cases are eligible under Regulation (EEC) No 355/77 and which must equally be financed as a priority in conformity with this Regulation, - measures to improve back-up facilities for fishing vessels ECU 57 970 000 and the alterations to or the provisions of facilities at quays in order to improve safety conditions during embarkation and landings of products (ECU 12 350 000, which include certain investments, which although forming part of a mesure to develop port installations, are not listed as elegible in Annex I to Regulation (EEC) No 2321/88 (2), Thus, once projects are submitted for aid under this Regulation, it is for the Commission to study them and decide on whether or not they are eligible. 5. National aids The national aid envisaged is 10 % of the total amount of the investment. The above investments will qualify for subsidies from the State and from the market organization on regulation fund (FROM) and for subsidized loans and grants from the 'Comunidades Autonomas'. ANNEX II REMARKS The Commission finds that the programme presented by the Spanish Government as a framework for future Community and national financial assistance is an adequate basis for promoting development of facilities at fishing ports and of the processing and marketing of fishery products. The Commission must point out that development of facilities at ports and of processing and marketing must be geared to the probable trend of resource volumes and to the results and objectives of the multiannual guidance programmes for the fishing fleet and for aquaculture. The Commission must also point to the necessity of compliance, in projects and programmes financed through the structural funds and Community financial instruments, of compliance with Community rules on public contracts (1). (1) ECU 1 = Ptas 131,161 (2. 1. 1989). (2) OJ No L 202, 27. 7. 1988, p. 18. (1) Directive 71/305/EEC of 26 July 1971 (OJ No. L 185, 16. 8. 1971), as last amended by Directive 78/669/EEC (OJ No L 225, 16. 8. 1978, p. 71).